Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”), dated as of January 4, 2005,
is made by and between InnSuites Hospitality Trust (“Indemnitor” or “Trust”) and
Mason E. Anderson, a Trustee of InnSuites Hospitality Trust (“Indemnitee”).

 

WITNESSETH:

 

WHEREAS, Indemnitee is a Trustee and a member of a committee of the Board of
Indemnitor.

 

WHEREAS, in consideration of Indemnitee serving as such committee member and
Trustee, the Indemnitor has agreed to indemnify the Indemnitee with respect to
certain liabilities resulting from such service (the “Indemnified Obligations”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Indemnitor agrees as follows:

 

1.                                       Indemnity.

 

The Trust shall indemnify Indemnitee against all liabilities and expenses,
including amounts paid in satisfaction of judgments, in compromise or as fines
and penalties, and counsel fees, reasonably incurred by him in connection with
the defense or disposition of any action, suit or other proceeding by the Trust
or any other person, whether civil or criminal, in which he may be involved or
with which he may be threatened, while in office or thereafter, by reason of his
being or having been such a Trustee, officer, employee or agent, except in
respect of any matter as to which he shall have been adjudicated to have acted
in bad faith or with willful misconduct or reckless disregard of his duties or
gross negligence or not to have acted in good faith in the reasonable belief
that his action was in the best interests of the Trust; provided, however, that
as to any matter disposed of by a compromise payment by Indemnitee pursuant to a
consent decree or otherwise, no indemnification either for said payment or for
any other expenses shall be provided unless the Trust shall have received a
written opinion from counsel approved by the Trust to the effect that if the
foregoing matters had been adjudicated, they would likely have been adjudicated
in favor of Indemnitee or unless a meeting of the Trustees at which a quorum
consisting of Trustees who are not parties to or threatened with such action,
suit or other proceeding shall make such a determination.  The rights accruing
to Indemnitee under this Agreement shall not exclude any other right to which he
may be lawfully entitled; provided, however, that Indemnitee may satisfy any
right of indemnity or reimbursement granted herein or to which he may be
otherwise entitled only out of the Trust property.  The Trust may make advance
payments in connection with indemnification under this Agreement, provided that
Indemnitee shall have given a written undertaking to reimburse the Trust in the
event it is subsequently determined that he is not entitled to such
indemnification.

 

The level of the indemnification shall be to the full extent of the net equity
based on appraised and/or market value of the Indemnitor.

 

--------------------------------------------------------------------------------


 

2.                                       Representations and Warranties.

 

Indemnitor hereby represents and warrants to the Indemnitee (which
representations and warranties shall survive the execution and delivery of this
Agreement) that Indemnitor has taken all action required to make this Agreement
its valid and binding obligation, and this Agreement is the valid and binding
obligation of the Indemnitor, enforceable against the Indemnitor in accordance
with its terms.

 

3.                                       Term of Agreement:  Miscellaneous

 

A.                                   This Agreement shall continue in force
until the date that all Indemnified Obligations have been paid or discharged.

 

B.                                     This Agreement shall be interpreted and
the rights and liabilities of the parties hereto determined in accordance with
the laws of the State of Arizona.

 

C.                                     This Agreement contains all the terms and
conditions of the agreement between the Indemnitee and Indemnitor.  The terms
and provisions of this Agreement may not be waived, altered, modified or amended
except in writing duly executed by the party to be charged thereby.

 

D.                                    Any notice shall be directed to the
parties at the following addresses:

 

If to Indemnitor:

 

InnSuites Hospitality Trust
1615 E. Northern Avenue
Suite 102
Phoenix, Arizona  85020
Attention: President

 

 

 

with a copy to:

 

James B. Aronoff, Esq.
Thompson Hine LLP
3900 Key Center
127 Public Square
Cleveland, Ohio  44114

 

 

 

If to the Indemnitee:

 

Mason E. Anderson
3024 West Sahuaro Drive
Phoenix, Arizona 85029

 

 

 

with a copy to:

 

James Reynolds, Esq.
Dillingham Reynolds
5080 N. 40th Street
Suite 335
Phoenix, AZ  85018

 

E.                                      NONE OF THE PARTIES TO THIS AGREEMENT
SHALL HAVE THE RIGHT TO ASSIGN, TRANSFER, CONVEY, AND/OR OTHERWISE SELL (OR
ENTER INTO ANY AGREEMENT TO DO THE SAME), DIRECTLY OR INDIRECTLY, ANY INTEREST
IT MAY HAVE IN OR UNDER THIS AGREEMENT WITHOUT FIRST HAVING OBTAINED THE WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT MAY BE WITHHELD IN SUCH OTHER PARTY’S
SOLE AND ABSOLUTE DISCRETION.

 

--------------------------------------------------------------------------------


 

F.                                      Neither this Agreement nor any term
hereof may be changed, waived, discharged, or terminated orally, but only by an
instrument in writing signed by the party against whom the enforcement of the
change, waiver, discharge, or termination is sought or, in the case of a
default, by the non-defaulting party.

 

G.                                     The captions and article headings
included in this Agreement are for convenience only, do not constitute part of
this Agreement, and shall not be considered or referred to in interpreting the
provisions of this Agreement.

 

H.                                    This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original, but all of
which shall constitute one and the same instrument.  The submission of a
signature page transmitted by facsimile (or similar electronic transmission
facility) shall be considered as an “original” signature page for purposes of
this Agreement so long as the original signature page is thereafter transmitted
by mail or by other delivery service and the original signature page is
substituted for the facsimile signature page in the original and duplicate
originals of this Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
4th day of January 2005.

 

 

 

INDEMNITOR:

 

 

 

INNSUITES HOSPITALITY TRUST

 

 

 

 

 

By:

 

 

 

James Wirth, President

 

 

 

INDEMNITEE:

 

 

 

 

 

Mason E. Anderson

 

--------------------------------------------------------------------------------